EXHIBIT 10.1

 

WESTAMERICA BANCORPORATION
EMPLOYEE STOCK OPTION GRANT NOTICE AND OPTION AGREEMENT
(2019 Omnibus Equity Incentive Plan)

 

As a key leader in our business, you are in a position to have significant
influence on the performance and success of Westamerica Bancorporation (the
“Company”). I am pleased to inform you that, in recognition of the role you play
in our collective success, you have been granted an option to purchase shares of
the Company’s common stock. This award is subject to the terms and conditions of
the Westamerica Bancorporation 2019 Omnibus Equity Incentive Plan (the "Plan"),
this Grant Notice, and the following Stock Option Agreement and by signing
below, you agree to these terms and conditions. The details of this award are
indicated below.

 

Optionee:

 

Date of Grant:

 

Number of Shares subject to the Option:

 

Exercise Price Per Share:

 

Term of Option:

 

Vesting:

Your right to exercise this Option vests one-third (1/3) on the first
anniversary of the Date of Grant and one-third (1/3) on each of the two
subsequent anniversaries of the Date of Grant (each such date, a “Vesting
Date”). No additional shares of Common Stock will vest after your Termination
for any reason.

 

Notwithstanding anything else in this Agreement to the contrary, you become
fully vested in this Option if a Change in Control occurs.

 

WESTAMERICA BANCORPORATION 

 

Name:     Title:  

 

_________________________________________________

 

Acknowledged and agreed as of __________________, 20__:

 

            Name:    

 

-55-

--------------------------------------------------------------------------------

 

 

STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT (together with the above grant notice (the “Grant
Notice”), the “Agreement”) is made and entered into as of the date set forth on
the Grant Notice by and between Westamerica Bancorporation, a California
corporation (the “Company”), and the individual (the “Optionee”) set forth on
the Grant Notice.

 

Pursuant to the Westamerica Bancorporation 2019 Omnibus Equity Incentive Plan
(the “Plan”), the Administrator has determined that it is to the advantage and
best interest of the Company to grant to the Optionee an option to purchase the
number of Shares (the “Shares”) set forth on the Grant Notice, at the exercise
price per Share set forth on the Grant Notice, and in all respects subject to
the terms, definitions and provisions of the Plan, which is incorporated herein
by reference, and this Agreement (the “Option”).

 

Unless otherwise defined herein, capitalized terms used in this Agreement shall
have the meanings set forth in the Plan. For purposes of this Agreement, the
following definitions shall apply:

 

“Termination” shall mean the termination of the employment of the Optionee with
the Company and all Affiliates thereof (including because of the Optionee’s
employer ceasing to be an Affiliate of the Company) shall terminate. For
purposes of this Agreement, Termination will not occur when Optionee goes on a
military leave, a sick leave or another bona fide leave of absence that was
approved by the Company in writing if the terms of the leave provide for
continued service crediting, or when continued service crediting is required by
Applicable Law. Notwithstanding the foregoing, an approved leave of absence for
six months or less, which does not in fact exceed six months, will not result in
Termination for purposes of this Agreement. However, Termination will occur when
approved leave described in this Section A ends, unless Optionee immediately
returns to active work.

 

“Termination Date” shall mean the date of the Termination.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Optionee and the Company hereby agree as follows:

 

1.     Acceptance of Agreement. Optionee has reviewed all of the provisions of
the Plan and this Agreement. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator on
questions relating to the Plan and this Agreement, and, solely as they relate to
this Option, the applicable provisions (if any) contained in a written
employment agreement between the Company or an Affiliate and the Optionee. The
Optionee’s electronic signature of this Agreement shall have the same validity
and effect as a signature affixed by hand.

 

2.     Grant and Terms of Stock Option.

 

2.1     Grant of Option. Pursuant to this Agreement, the Company has granted to
the Optionee the right and option to purchase, subject to the terms and
conditions set forth in the Plan and this Agreement, all or any part of the
number of Shares set forth on the Grant Notice at a purchase price per Share
equal to the exercise price per Share set forth on the Grant Notice. An Option
granted pursuant to the Grant Notice and this Agreement shall be a Nonqualified
Stock Option.

 

-56-

--------------------------------------------------------------------------------

 

 

2.2     Vesting and Term of Option. This Section 2.2 is subject to the
provisions of the Plan and the other provisions of this Agreement.

 

2.2.1     This Option shall vest and become exercisable as described in the
Grant Notice.

 

2.2.2     The “Term” of this Option shall begin on the Date of Grant set forth
in the Grant Notice and end on the expiration of the Term specified in the Grant
Notice. No portion of this Option may be exercised after the expiration of the
Term.

 

2.2.3     In the event of Termination for any reason other than death,
Disability, or Cause:

 

2.2.3.1     the portion of this Option that is not vested and exercisable as of
the Termination Date shall not continue to vest and shall be immediately
cancelled and terminated; and

 

2.2.3.2     the portion of this Option that is vested and exercisable as of the
Termination Date shall terminate and be cancelled on the earlier of:

 

(a)     the expiration of the Term and

 

(b)     ninety (90) days after such Termination Date.

 

2.2.4     In the event of Termination due to death or Disability:

 

2.2.4.1     the portion of this Option that is not vested and exercisable as of
the Termination Date shall not continue to vest and shall be immediately
cancelled and terminated; and

 

2.2.4.2     the portion of this Option that is vested and exercisable as of the
Termination Date shall terminate and be cancelled on the earlier of (a) the
expiration of the Term and (b) the date that is twelve (12) months after such of
the Termination Date.

 

2.2.5     In the event of Termination for Cause, or if, after the Termination,
the Administrator determines that Cause existed before such Termination, this
entire Option shall not continue to vest, shall be cancelled and terminated as
of the Termination Date, and shall no longer be exercisable as to any Shares,
whether or not previously vested.

 

 

-57-

--------------------------------------------------------------------------------

 

 

3.     Method of Exercise.

 

3.1     Method of Exercise. Each election to exercise the Option shall be
subject to the terms and conditions of the Plan and shall be in writing, signed
by the Optionee or by his or her executor, administrator, or permitted
transferee (subject to any restrictions provided under the Plan), made pursuant
to and in accordance with the terms and conditions set forth in the Plan and
received by the Company at its principal offices, accompanied by payment in full
as provided in the Plan or in this Agreement. Notwithstanding any of the
foregoing, the Administrator shall have the right to specify all conditions of
the manner of exercise. Upon the Company’s determination that the Option has
been validly exercised as to any of the Shares, the Company may issue such
Shares in the Optionee’s name in certificate or book-entry form. However, the
Company shall not be liable to the Optionee for damages relating to any
reasonable delays in issuing the Shares to the Optionee, any loss of the
certificates, any mistakes or errors in the issuance of the certificates or in
the creation of the book-entry forms, or in the certificates or the book-entry
forms themselves which it promptly undertakes to correct.

 

3.2     Restrictions on Exercise. No Shares will be issued pursuant to the
exercise of this Option unless and until there shall have been full compliance
with all applicable requirements of the Securities Act of 1933 (“Securities
Act”), as amended (whether by registration or satisfaction of exemption
conditions), all applicable listing requirements of any national securities
exchange or other market system on which the Common Stock is then listed and all
applicable requirements of any Applicable Laws and of any regulatory bodies
having jurisdiction over such issuance. As a condition to the exercise of this
Option, the Company may require the Optionee to make any representation and
warranty to the Company as may be necessary or appropriate, in the judgment of
the Administrator, to comply with any Applicable Law. In addition, Optionee
shall not sell any Shares acquired upon exercise of this Option at a time when
Applicable Laws, regulations or Company's insider trading policies prohibit such
sale. Any other provision of this Agreement notwithstanding, the Company shall
have the right to designate one or more periods of time, each of which shall not
exceed 180 days in length, during which this Option shall not be exercisable if
the Administrator determines (in its sole discretion) that such limitation on
exercise could in any way facilitate a lessening of any restriction on transfer
pursuant to the Securities Act or any state securities laws with respect to any
issuance of securities by the Company, facilitate the registration or
qualification of any securities by the Company under the Securities Act or any
state securities laws, or facilitate the perfection of any exemption from the
registration or qualification requirements of the Securities Act or any
applicable state securities laws for the issuance or transfer of any securities.
Such limitation on exercise shall not alter the vesting schedule set forth in
this Agreement other than to limit the periods during which this Option shall be
exercisable.

 

3.3     Method of Payment. Payment of the exercise price shall be made in full
at the time of exercise (a) by the delivery of cash or check acceptable to the
Administrator, including an amount to cover the withholding taxes (as provided
in Section 7.11) with respect to such exercise, or (b) any other method, if any,
approved by the Administrator, including (i) by means of consideration received
under any cashless exercise procedure, if any, approved by the Administrator
(including the withholding of Shares otherwise issuable upon exercise) or
(ii) any other form of consideration approved by the Administrator and permitted
by Applicable Laws.

 

3.4     No Rights as a Shareholder. Until the Shares are issued to the Optionee
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a shareholder will exist with respect to the Shares,
notwithstanding the exercise of the Option.

 

-58-

--------------------------------------------------------------------------------

 

 

4.     Non-Transferability of Option. Except as provided below, this Option may
not be sold, assigned transferred in any manner, pledged or otherwise encumbered
other than by will or by the laws of descent or distribution or to a beneficiary
designated pursuant to the Plan, and may be exercised during the lifetime of
Optionee only by Optionee or the Optionee’s guardian or legal representative.
Subject to all of the other terms and conditions of this Agreement, following
the death of Optionee, this Option may, to the extent it is vested and
exercisable by Optionee in accordance with its terms on the Termination Date, be
exercised by Optionee’s executor or administrator, or the person or persons to
whom the Optionee’s rights under this Agreement shall pass by will or by the
laws of descent and distribution as the case may be. Any heir or legatee of the
Optionee shall take rights herein granted subject to the terms and conditions
hereof.

 

5.     Restrictions; Restrictive Legends. Ownership and transfer of Shares
issued pursuant to the exercise of this Option will be subject to the provisions
of, including ownership and transfer restrictions contained in, the Company’s
Certificate of Incorporation, as amended from time to time, restrictions imposed
by Applicable Laws and restrictions set forth or referenced in legends imprinted
on certificates, if any, representing such Shares.

 

6.     Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that this Option had not been
previously exercised, it will terminate immediately prior to the consummation of
such proposed dissolution or liquidation. In such instance, the Administrator
may, in the exercise of its sole discretion, declare that this Option will
terminate as of a date fixed by the Administrator and give the Optionee the
right to exercise this Option prior to such date as to all or any part of the
optioned stock, including Shares as to which this Option would not otherwise be
exercisable.

 

7.     General.

 

7.1     Governing Law. This Agreement shall be governed by and construed under
the laws of the State of California applicable to agreements made and to be
performed entirely in California, without regard to the conflicts of law
provisions of California or any other jurisdiction.

 

7.2     Community Property. Without prejudice to the actual rights of the
spouses as between each other, for all purposes of this Agreement, the Optionee
shall be treated as agent and attorney-in-fact for that interest held or claimed
by his or her spouse with respect to this Option and the parties hereto shall
act in all matters as if the Optionee was the sole owner of this Option. This
appointment is coupled with an interest and is irrevocable.

 

7.3     No Employment Rights. Nothing herein contained shall be construed as an
agreement by the Company or any of its subsidiaries, express or implied, to
employ the Optionee or contract for the Optionee’s services, to restrict the
Company’s or such subsidiary’s right to discharge the Optionee or cease
contracting for the Optionee’s services or to modify, extend or otherwise affect
in any manner whatsoever the terms of any employment agreement or contract for
services which may exist between the Optionee and the Company or any Affiliate.

 

-59-

--------------------------------------------------------------------------------

 

 

7.4     Application to Other Stock. In the event any capital stock of the
Company or any other corporation shall be distributed on, with respect to, or in
exchange for Shares as a stock dividend, stock split, reclassification or
recapitalization in connection with any merger or reorganization or otherwise,
all restrictions, rights and obligations set forth in this Agreement shall apply
with respect to such other capital stock to the same extent as they are, or
would have been applicable, to the Shares on or with respect to which such other
capital stock was distributed, and references to “Company” in respect of such
distributed stock shall be deemed to refer to the company to which such
distributed stock relates.

 

7.5     No Third-Party Benefits. Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.

 

7.6     Successors and Assigns. Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.

 

7.7     No Assignment. Except as otherwise provided in this Agreement, the
Optionee may not assign any of his or her rights under this Agreement without
the prior written consent of the Company, which consent may be withheld in its
sole discretion. The Company shall be permitted to assign its rights or
obligations under this Agreement so long as such assignee agrees to perform all
of the Company’s obligations hereunder.

 

7.8     Severability. The validity, legality or enforceability of the remainder
of this Agreement shall not be affected even if one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect.

 

7.9     Equitable Relief. The Optionee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage. Accordingly, the Optionee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies it may have at law or under this Agreement.

 

7.10     Jurisdiction. Any suit, action or proceeding with respect to this
Agreement, or any judgment entered by any court in respect of any thereof, shall
be brought in any court of competent jurisdiction in the State of California,
and the Company and the Optionee hereby submit to the exclusive jurisdiction of
such courts for the purpose of any such suit, action, proceeding or judgment.
The Optionee and the Company hereby irrevocably waive (i) any objections which
it may now or hereafter have to the laying of the venue of any suit, action or
proceeding arising out of or relating to this Agreement brought in any court of
competent jurisdiction in the State of California, (ii) any claim that any such
suit, action or proceeding brought in any such court has been brought in any
inconvenient forum and (iii) any right to a jury trial.

 

7.11     Taxes. By agreeing to this Agreement, the Optionee represents that he
or she has reviewed with his or her own tax advisors the federal, state, local
and foreign tax consequences of the transactions contemplated by this Agreement
and that he or she is relying solely on such advisors and not on any statements
or representations of the Company or any of its agents. The Company shall be
entitled to require a cash payment by or on behalf of the Optionee and/or to
deduct from the Shares or cash otherwise issuable hereunder or other
compensation payable to the Optionee the minimum amount of any sums required by
federal, state or local tax law to be withheld (or other such sums that will not
cause adverse accounting consequences for the Company and is permitted under
applicable withholding rules promulgated by the Internal Revenue Service or
another applicable governmental entity) in respect of the Option, its exercise
or any payment or transfer under or with respect to the Option.

 

-60-

--------------------------------------------------------------------------------

 

 

7.12     Headings. The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.

 

7.13     Number and Gender. Throughout this Agreement, as the context may
require, (a) the masculine gender includes the feminine and the neuter gender
includes the masculine and the feminine; (b) the singular tense and number
includes the plural, and the plural tense and number includes the singular; (c)
the past tense includes the present, and the present tense includes the past;
(d) references to parties, sections, paragraphs and exhibits mean the parties,
sections, paragraphs and exhibits of and to this Agreement; and (e) periods of
days, weeks or months mean calendar days, weeks or months.

 

7.14     Data Privacy. Optionee agrees that all of Optionee’s information that
is described or referenced in this Agreement and the Plan may be used by the
Company, its affiliates and the designated broker and its affiliates to
administer and manage Optionee’s participation in the Plan.

 

7.15     Acknowledgments of Optionee. Optionee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, fully understands all provisions of
the Plan and this Agreement and, by accepting the Notice of Grant, acknowledges
and agrees to all of the provisions of the Grant Notice, the Plan and this
Agreement.

 

7.16     Complete Agreement. The Grant Notice, this Stock Option Agreement, the
Plan constitute the parties’ entire agreement with respect to the subject matter
hereof and supersede all agreements, representations, warranties, statements,
promises and understandings, whether oral or written, with respect to the
subject matter hereof. In the event of any inconsistency between the Plan and
this Agreement, the terms of the Plan shall control.

 

7.17     Waiver. The Optionee acknowledges that a waiver by the Company of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Optionee.

 

7.18     Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

-61-

--------------------------------------------------------------------------------

 

 

7.19     Amendments and Termination. To the extent permitted by the Plan, this
Agreement may be wholly or partially amended, altered or terminated at any time
or from time to time by the Administrator or the Board, but no amendment,
alteration or termination shall be made that would materially impair the rights
of an Optionee under the Option without such Optionee’s consent. If it is
determined that the terms of this Agreement have been structured in a manner
that would result in adverse tax treatment under Section 409A of the Code, the
parties agree to cooperate in taking all reasonable measures to restructure the
arrangement to minimize or avoid such adverse tax treatment without materially
impairing Optionee’s economic rights.

 

7.20     Electronic Delivery and Disclosure. The Company may, in its sole
discretion, decide to deliver or disclose, as applicable, any documents related
to this Award granted under the Plan, future awards that may be granted under
the Plan, the prospectus related to the Plan, the Company’s annual reports or
proxy statements by electronic means or to request Optionee’s consent to
participate in the Plan by electronic means, including, but not limited to, the
Securities and Exchange Commission’s Electronic Data Gathering, Analysis, and
Retrieval system or any successor system (“EDGAR”). Optionee hereby consents to
receive such documents delivered electronically or to retrieve such documents
furnished electronically (including on EDGAR), as applicable, and agrees to
participate in the Plan through any online or electronic system established and
maintained by the Company or another third party designated by the Company.

 

 

 

 

 

 

-62-

 